Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 6/14/22. As directed, Claim 12 has been amended, and claims 12-26 are presently pending in this application.
The amendments are sufficient to overcome the claim objections from the previous action.
Claim Interpretation
The claim interpretations from the previous action are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2014/0216332, hereinafter “Omori,” newly cited) in view of Zhang (US 2018/0218923 A1).
Regarding claim 12, Omori discloses a heating device for heating a substrate [Fig. 1; “for heating an OLED substrate” is the intended use of the device, but Omori teaches heating a substrate (“substrate”) as set forth below], comprising: 
a heating plate [“placement table” 21 and “heater” 17, together, Fig. 1], 
a support [“pin” 27 and “lid member” 26], and 

    PNG
    media_image1.png
    333
    463
    media_image1.png
    Greyscale


a temperature controller [heater 17] connected with the heating plate,
the device is capable of being used to synchronously heat the heating plate and the support so that the temperature of the heating plate and the support are substantially the same (within +/- 2.deg.C as indicated in the specification) [note that this is the intended use of the device; the device of Omori is capable of achieving this result as it functions so that when “the placement table 21 is heated by the heater 17, the lid member 26 and the placement table 21 are heated at the same time so as to generate no difference in a temperature distribution”]; 
wherein the heating plate comprises a receiving portion for accommodating the support [the openings 22 where the support 26 is located], 
the support is configured to be able to protrude from the heating plate and retract into the heating plate [see Figs. 1 and 4],
wherein the support is configured to place the substrate [“the OLED substrate to be cured” is the intended object worked upon, not a part of the claimed heating device] on the heating plate [“to prepare for curing” is the intended use of the device, not given patentable weight] when the support retracts into the heating plate [Fig. 1].
Omori fails to disclose the temperature controller However, Zhang teaches, in a heating device [Fig. 6], a temperature controller [including the heater in the heating plate 2 and the heating element 55 in support 5, described in Par. 0054, and that element which performs the “temperature controls” described in Par. 0060, not pictured] connected with a heating plate [2] and a support [5] respectively [Par. 0060: “the first inner heating elements 55 of the first support pins 5 and the lower heating plate 2 share the same power source, and the temperature controls are consistent”], the temperature controller capable of used to synchronously heat the heating plate and support [Par. 0060].
The advantage of a temperature controller connected with both the heating plate and the support is this allows further reduction in temperature inconsistencies, improving the uniformity of the substrate [Zhang Par. 0060]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Omori by forming the temperature controller to connect to both the heating plate and the support as taught by Zhang in order to improve substrate uniformity.
Regarding claims 15, 16, 17, 18: Omori discloses the support and the heating plate comprise a heat conductive material, the heat conductive material comprises a metal material [aluminum, Par. 0077].
Regarding claim 19, Omori fails to teach the aluminum alloy. Zhang teaches the support comprises an aluminum alloy [Pars. 0012 and 0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Omori by replacing the aluminum with an aluminum alloy as taught by Zhang because alloys have desirable properties such as improved strength. Furthermore, Omori teaches that by design the support and the heating plate should comprise the same material [Par. 0077], so the combined Omori-Zhang teaches the benefits of the support and heating plate comprising aluminum alloy as claimed.
Regarding claim 20, Omori fails to teach the aluminum alloy. Zhang teaches the support comprises an aluminum alloy [Pars. 0012 and 0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Omori by replacing the aluminum with an aluminum alloy as taught by Zhang because alloys have desirable properties such as improved strength.
Regarding claim 21, Omori teaches the support is a supporting pin [27 is a “pin” with a “lid” 26, so the support is a supporting pin].

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Zhang as applied to claim 12, and further in view of Song et al. (US 2015/0037018 A1, hereinafter “Song”).
Regarding claim 13, the modified Omori discloses the temperature controller comprises a heating member [the combination of the heating element in 17, note that while the type of heater in the support is not recited, the heating element is equivalent to the claimed wire because it performs substantially the same function, heating the support and plate, in substantially the same manner, by electrically heating the support and plate with a heating element in or on it], the heating member configured to heat the heating plate and the support [Par. 0077]. While Omori teaches controlling the temperature by heating, Omori fails to disclose a monitor configured to monitor the temperature of the heating plate and support.
However, Song teaches, in a heating device [Fig. 5], a temperature controller [32] discloses a monitor [3211, 3212, and 3213] configured to monitor a temperature of a plate [the monitor at 3211] and support [the monitor at 3212 and 3213]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Omori by adding a monitor configured to monitor a temperature of a plate  and the support as taught by Song in order to ensure uniform heating [Song Par. 0043].
Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Zhang and Song as applied to claim 13 and further in view of Zhu  et al. (US 2013/0279889 A1, hereinafter “Zhu”)
Regarding claim 22, Omori fails to disclose if the heating member is a heating wire. However, Zhu teaches a heating member in a heating plate which is a resistance wire [Par. 0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Omori by configuring the heating member of Omori to be a heating wire as taught by  Zhu because it amounts to a simple substitution of one type of heating element known in the art for another, with predictable results (heating the substrate as desired by both).

Regarding claim 23, Omori discloses a heating element in the heating plate [it generates heat, Par. 0077] but is silent regarding the heating element being inside the support, and being a heating wire. 
Zhang teaches a heating element inside the support [Fig. 8 shows the heating element in the support]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Omori by configuring the heating device to have a heating element inside the support as taught by Zhang because this ensures more controllable and thus more uniform heating [Par. 0060].
 Regarding the wire, Zhu teaches, in a heating device having a heating plate [41] and a support [42], the heating plate having a heating member which is a resistance wire inside the support [“the source of heat can be resistance wires,” Zhu Par. 0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Omori by using a heating wire in the heating plate and the support as taught by Zhu because it amounts to a simple substitution of one type of heating element for another with predictable results (allowing the heater to heat the plate/support/substrate).
Claims 14, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Zhang and Song as applied to claim 13  and further in view of Kawamoto et al. (US Pat. 6062852, hereinafter “Kawamoto”).
Regarding claim 14, the modified Omori discloses the apparatus set forth above but fails to teach a cooling member. 
Regarding the cooling member in the support, Song discloses a cooling member [cooling water pipeline 313, Par. 0037], and the support is provided with the cooling member [Fig. 5, in support 311]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Omori in view of Song by adding a cooling member to the support in order to dynamically adjust the heating of the support and improve uniformity of heating [Song Par. 0014].
Regarding the cooling member in the heating plate, [Fig. 1, plate 22] Kawamoto teaches the heating plate is supplied with a cooling member [water-cooled plate 24]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Omori by adding the cooling member of Song to the heating plate as taught by Kawamoto in order to further improve the uniformity of heating and level of temperature control.
Regarding claim 24, the modified Zhang discloses the cooling member is a cooling water pipeline [Song teaches the cooling water pipeline 313, Par. 0037, as set forth in claim 14 above].
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Zhang, Song, and Kawamoto, as applied to claim 14 above, and further in view of Matsen et al. (US 2011/0229720 A1, hereinafter “Matsen”).
Regarding claims 25 and 26, the modified Omori teaches the apparatus set forth above, but fails to teach a programmable logic controller. However, Matsen teaches, in a heating device having a temperature controller, the temperature controller further comprises a programmable logic controller [“A programmed controller 30, which may comprise a programmable logic controller (PLC) or a PC (personal computer) may be used to control the heating system 24”], the programmable logic controller is capable of being used to control conduction or disconnection to a heating member and cooling member [which also encompasses the ‘or’ in claim 26] according to a control program stored in advance in the programmable logic controller when the monitor monitors that the temperature of the heating plate and the support reach a predetermined temperature [Par. 0030: “A programmed controller 30, which may comprise a programmable logic controller (PLC) or a PC (personal computer) may be used to control the heating system 24 in order to heat the tools 20 according to a preprogrammed temperature cycle. The controller 30 also controls the cooling system 28 based on the temperatures sensed at multiple locations on the susceptors 22.”]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Omori by adding a PLC to control the heating and cooling system as taught by Matsen in order to improve the ability of the device to control temperature in a precise and rapid manner [Matsen Par. 0006].
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/14/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15780359
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761